Case 1:19-cv-03722-DDD-STV Document 24 Filed 06/29/20 USDC Colorado Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


  Civil Action No. 19-cv-03722-STV
  ______________________________________________________________________________

  JEHRONE FALLS,

         Plaintiff,

  v.

  CITY OF AURORA
  DUSTIN PETERSEN,
  ZACHARY PLOCH,
  JEREMY MCELROY,
  CHRISTOPHER C. ELLIS
  JASON ROSENBLATT
  JONAS SPITZER,
  UNKNOWN POLICE OFFICERS,

        Defendants.
  ______________________________________________________________________________

                 DEFENDANTS' MOTION FOR EXTENSION OF TIME
                       TO RESPOND TO COMPLAINT [DOC. 1]
  ______________________________________________________________________________

         The Defendants, City of Aurora, Specialist Dustin Petersen, Officer Zachary Ploch, Officer

  Jeremy McElroy, Officer Christopher C. Ellis, Officer Jason Rosenblatt, and Officer Jonas Spitzer,

  by their counsel, Charles A. Piekarski and Julia A. Bannon of the Office of the City Attorney of

  Aurora, Colorado, and Ann Smith of the law firm of Vaughan and DeMuro, hereby submit this

  Defendants' Motion for Extension of Time to Respond to Complaint [Doc. 1].

                                     Certificate of Compliance

         The undersigned counsel attempted to confer with pro se Plaintiff, Jehrone Falls, regarding

  the relief sought in this Motion but was unable to reach him. On June 24, 2020, the undersigned
Case 1:19-cv-03722-DDD-STV Document 24 Filed 06/29/20 USDC Colorado Page 2 of 4




  counsel placed a telephone call to the phone number Plaintiff provided on his Complaint [Doc1].

  The call was answered with an automated voice messaging system. The undersigned counsel, Ann

  Smith, left a message requesting a return call. Undersigned counsel, Charles Piekarski, left a

  detailed message on Plaintiff’s voice mail on June 26, 2020. Counsel again called the Plaintiff on

  June 29, 2020, and left a detailed message on his voicemail. To date, the undersigned counsel did

  not receive a response to these phone calls.

         1.      The Amended Complaint in this matter was served on Defendants on June 10, 2020.

  The Defendants' initial responsive pleading is due on July 1, 2020.

         2.      The undersigned counsel has gathered documents to review, including bodycam

  videos, but have not yet had the opportunity to interview each of the Defendants and complete that

  review in detail.

         3.      Restrictions regarding COVID 19 make it impossible for the undersigned counsel

  to meet with Defendants and complete the response in this matter by July 1, 2020.

         4.      Defendants have not sought any previous extensions of time for any purpose.

         5.      Defendants therefore request an extension of 30 days, up to and including July 31,

  2020, within which to file a responsive pleading to Plaintiff's Complaint. The requested extension

  will serve the interests of judicial economy and will not result in prejudice to any party.

         WHEREFORE, Defendants respectfully seek an Order of the Court granting them an

  extension of time of thirty days, up to and including July 31, 2020, in which to file their initial

  responsive pleading.

         Dated: June 29, 2020




                                                    2
Case 1:19-cv-03722-DDD-STV Document 24 Filed 06/29/20 USDC Colorado Page 3 of 4




                                          Respectfully submitted,


                                          s/ Charles A. Piekarski
                                          Charles A. Piekarski
                                          Julia A. Bannon
                                          Office of the City Attorney
                                          Aurora Municipal Center, Suite 5300
                                          15151 East Alameda Parkway
                                          Aurora, Colorado 80012
                                          Telephone: (303) 739-7030
                                          Facsimile: (303) 739-7042
                                          E-mail: cpiekars@auroragov.org
                                                  jbannon@auroragov.org
                                          ATTORNEYS FOR DEFENDANTS


                                          s/ Ann B. Smith
                                          Ann B. Smith
                                          VAUGHAN & DeMURO
                                          111 South Tejon, Suite 545
                                          Colorado Springs, CO 80903
                                          Telephone: (719) 578-5500
                                          Facsimile: (719) 578-5504
                                          E-mail: asmith@vaughandemuro.com
                                          ATTORNEY FOR OFFICER
                                          DEFENDANTS




                                      3
Case 1:19-cv-03722-DDD-STV Document 24 Filed 06/29/20 USDC Colorado Page 4 of 4




                                  CERTIFICATE OF SERVICE



         I hereby certify that on June 29, 2020, I electronically filed the foregoing DEFENDANTS'
  MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT [DOC. 1] with the
  Clerk of the Court using the CM/ECF system which will send notification of such filing to the
  following email addresses:

  none

  and I hereby certify that I have mailed or served the document or paper to the following non-
  CM/ECF participants in the manner (mail, hand delivery, etc.) indicated by the non-participant's
  name:

  Jehrone Falls                         (MAIL)
  9995 E. Harvard Ave., #R277
  Denver, CO 80231

  Specialist Dustin Petersen           (E-MAIL)

  Officer Zachary Ploch                (E-MAIL)

  Officer Jeremy McElroy               (E-MAIL)

  Officer Christopher C. Ellis         (E-MAIL)

  Officer Jason Rosenblatt             (E-MAIL)

  Officer Jonas Spitzer                (E-MAIL)

                                                      s/ Joanne Flaherty
                                                      Joanne Flaherty




                                                 4
